DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the curved fastening arms as recited in claim 14, 18, 28 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  Currently, there appears to be no direct mention or reference characters for what the applicant is calling the arms within the specification as originally filed.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-23, 29-30 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 22 and 29 are rejected as indefinite for the recitation of “wherein the first internal surface is spherical and includes a plurality of the first openings” in lines 1-2.  The use of the pluralized term “openings” already denotes a plurality.  Therefore, the limitations as currently written would be interpreted as a plurality of pluralities making the limitation unclear since there is no clear boundaries to the claim namely, how many pluralities would suffice to meet the claimed limitation. 
Claims 23 and 30 are rejected as indefinite for the recitation of “wherein the second internal surface is spherical and includes a plurality of the second openings” in lines 1-2.  The use of the pluralized term “openings” already denotes a plurality.  Therefore, the limitations as currently written would be interpreted as a plurality of pluralities making the limitation unclear since there is no clear boundaries to the claim namely, how many pluralities would suffice to meet the claimed limitation. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11, 14-16, 18, 24-25, and 28, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meridew et al (US Patent Pub. 20110184419A1) in view of Goldstein et al (US Patent 20140135940A1).
Meridew discloses a patient-specific guide for fixing an artificial pelvic joint for patients undergoing hip joint replacement and having a cotyloid cavity (patient-specific guides and associated instruments).  Specifically in regards to claims 11, Meridew discloses the guide comprising a first single monolithic part (200A) having a first internal surface adapted to match a pubic part of the cotyloid cavity, the first internal part including first opening (252,206) adapted for receiving fasteners (pins); and a second single monolithic part (200B) separate from the first part (200a), the second part (200b) having a second internal surface adapted to match an ischial part of the cotyloid cavity, the second part (200b) including second openings (252,206) adapted for receiving second fasteners (pins) (As can be seen in Fig. 4-5, the patient-specific acetabular guide 200 is illustrated with two exemplary fitment options 200A and 200B.  The guides 200a,200b has an internal surface that is created by means of the lower surface of the body 202 that lies against the bone and has holes that pass therethrough.) (Fig. 4-5; and Para. [0042]-[0043]).  
In regards to claim 14, Meridew discloses wherein the first part (200a) includes a pair of curved fastening arms (250) having opposed ends (The elements 250 have an end that is connected to 202b and an end that faces up into the air.) (Fig. 4; and Para. [0042]).
In regards to claims 15-16, Meridew discloses wherein the first and second internal surfaces are spherical (As can be seen in Fig. 4-5, the surfaces of 200a,200b that face the bone create a spherical surface for the guide.) (Fig. 4-5).

In regards to claim 18, Meridew discloses a patient-specific guide for fixing an artificial pelvic joint for patients undergoing hip joint replacement and having a cotyloid cavity (patient-specific guides and associated instruments).  Specifically, Meridew discloses the guide comprising a first single monolithic part (200A) having a first internal surface adapted to be identical in shape to a pubic part of the cotyloid cavity, the first internal part including first opening (252,206) adapted for receiving fasteners (pins); and a second single monolithic part (200B) separate from the first part (200a), the second part (200b) having a second internal surface adapted to be identical in shape to an ischial part of the cotyloid cavity, the second part (200b) including second openings (252,206) adapted for receiving second fasteners (pins) (As can be seen in Fig. 4-5, the patient-specific acetabular guide 200 is illustrated with two exemplary fitment options 200A and 200B.  The guides 200a,200b has an internal surface that is created by means of the lower surface of the body 202 that lies against the bone and has holes that pass therethrough.) (Fig. 4-5; and Para. [0042]-[0043]).  Meridew also discloses wherein the first part (200a) includes a pair of curved fastening arms (250) having opposed ends (The elements 250 have an end that is connected to 202b and an end that faces up into the air.) (Fig. 4; and Para. [0042]).
In regards to claim 24, Meridew discloses wherein the first openings (252,206) of the first part (200a) correspond in location to the second openings (252,206) of the second part (200a) (As can be seen the opening 206 in both guides 200a,200b correspond in location.) (Fig. 4-5).

In regards to claim 25, Meridew discloses a patient-specific guide for fixing an artificial pelvic joint for patients undergoing hip joint replacement and having a cotyloid cavity (patient-specific guides and associated instruments).  Specifically, Meridew discloses the guide comprising a first single monolithic part (200A) having a first internal surface adapted to correspond to the cotyloid cavity, the first internal part including first opening (252,206) adapted for receiving fasteners (pins); and a second single monolithic part (200B) separate from the first part (200a), the second part (200b) having a second internal surface adapted to correspond to an ischial part of the cotyloid cavity, the second part (200b) including second openings (252,206) adapted for receiving second fasteners (pins) (As can be seen in Fig. 4-5, the patient-specific acetabular guide 200 is illustrated with two exemplary fitment options 200A and 200B.  The guides 200a,200b has an internal surface that is created by means of the lower surface of the body 202 that lies against the bone and has holes that pass therethrough.) (Fig. 4-5; and Para. [0042]-[0043]).  Meridew also discloses wherein the first openings (252,206) of the first part (200a) correspond in location to the second openings (252,206) of the second part (200a) (As can be seen the opening 206 in both guides 200a,200b correspond in location.) (Fig. 4-5).
In regards to claim 28, Meridew discloses wherein the first part (200a) includes a pair of curved fastening arms (250) having opposed ends (The elements 250 have an end that is connected to 202b and an end that faces up into the air.) (Fig. 4; and Para. [0042]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20 and 27, is/are rejected under 35 U.S.C. 103 as being unpatentable over Meridew.
Meridew discloses a patient-specific guide for fixing an artificial pelvic joint for patients undergoing hip joint replacement and having a cotyloid cavity (customized surgical guides, methods for manufacturing). Specifically in regards to claims 20 and 27, Meridew discloses the claimed invention, namely wherein the first part includes first openings (252,206) for receiving fasteners (pins) and the second part includes second openings (252,206) for receiving fasteners (pins)  except for each part having four openings for rec. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the openings of the guides (200a,200b) of Meridew to each have four openings, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. 

Allowable Subject Matter
Claims 12-13, 17, 19, and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicants amendments filed on 05/27/22 have overcome the previous 112 and 101 rejections of the claims.
Applicant's arguments filed 05/27/22 have been fully considered but they are not persuasive. Applicant argues that the guides of Meridew do not have an internal surface wherein the openings pass through.  However, as seen in Fig. 4-5, the guides 200a,200b curve about the bone and have a surface that lies directly against the bone which is what is being called the internal surface and the openings on the guide pass through this surface thereby meeting the limitations of the claim 11. As for the fastening arms recited in claim 18, the guides have elements 250 are cylindrical in shape and have an end that is connected to 202b and an end that faces up into the air thereby meeting the limitation of arms that have opposing ends and are curved. In regards to claim 25, the limitation recites that the openings correspond in location however, it does not recite wherein all the openings must coincide and therefore since each guide has opening 206 in the same location it meets the limitation of the claim. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELA I SHIRSAT whose telephone number is (571)270-5269.  The examiner can normally be reached on M-F 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCELA I. SHIRSAT/            Primary Examiner, Art Unit 3775